Mr. Justice Robb
delivered the opinion of the Court:
The first point raised by the defendant in error involves the sufficiency of the information, and, in view of the agreed statement of facts, is of no avail here. Whether, therefore, the averment in the information that the defendant in error is the “occupant and owner of a certain hand laundry, serving persons in excess of ten,” is sufficiently precise, need not be considered, for the reason that in the agreed statement of facts it appears that the defendant in error did launder for pay on the premises. This statement supplements the information and cures any defect, if defect there was, in it. It is well settled that the submission of a cause upon an agreed statement constitutes a waiver of all defects of pleading, and authorizes the determination of the case upon the merits. Saltonstall v. Russell, 152 U. S. 628, 38 L. ed. 576, 14 Sup. Ct. Rep. 733; Bixler v. Kunkle, 17 Serg. & R. 310; 1 Enc. Pl. & Pr. p. 391. The agreed statement is all before the court, and necessarily binds the parties thereto.
Second: Is the regulation under consideration in conflict with said act of July 1st, 1902 ? The requirement in said act that the proprietor of a hand laundry shall pay an annual license tax. is for the purposes of revenue. The object of the municipal regulation is the protection of the public health. There is no reason, therefore, why the regulation may not be sustained, unless it is so clearly unreasonable and oppressive as to be outside the police powers of the municipality. The license issued under said act does not authorize the holder to conduct a laundry, regardless of such reasonable police regula*344tions as may be enacted for the protection of the people against the spread of contagious diseases, nor does it authorize the holder to maintain a nuisance. . In other words, the right conferred by the license is a qualified, and not an absolute, right. This the Supreme Court of the United States has declared to be the law, in Barbier v. Connolly, 113 U. S. 27, 28 L. ed. 923, 5 Sup. Ct. Rep. 357. The court there sustained a municipal ordinance prohibiting washing and ironing in public laundries and washhouses within defined territorial limits, from 10 p. m. to 6 a. m., as a purely police regulation. The ordinance in that case also required any person within certain described ■limits to obtain a certificate signed by the health officer of the municipality, that the premises occupied by the applicant were properly drained. In Soon Hing v. Crowley, 113 U. S. 703, 28 L. ed. 1145, 5 Sup. Ct. Rep. 730, petitioner had paid a license tax, and obtained a license to carry on the laundry business. He was nevertheless held to be subject to the ordinance mentioned in Barbier v. Connolly, supra. See also United States ex rel. Strasburger v. District of Columbia, 5 Mackey, 389.
Third: We see nothing unreasonable or oppressive in this regulation. The defendant in error is simply required to report to the health officer that he is conducting the kind of a laundry mentioned in the regulation, give his name and the location of the premises. That he has( given similar information to the assessor for a different purpose is of no consequence. We think the regulation both reasonable and conducive to the public health.
Fourth: It is alleged by the defendant in error that, inasmuch as “it is the custom in this city, as in all cities, for a very large number of its families to have their washing done by washerwomen,” the regulation was designed to reach that class only. This contention is clearly untenable. The language employed is general, and there was just as much, if not more, reason apparently for including such a business as that of the defendant in error as any other.
The judgment must be reversed, with costs, and the cause remanded for further proceedings. Reversed.